Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 01/11/21 is acknowledged.  The traversal is on the ground(s) that “the Examiner has clearly not met his burden under MPEP 806.05(e). It is unclear to Applicant how a coating system employing two or more painting robots can “clean a part.” Further, Applicant submits that “cleaning a part” is obviously not a materially different process”.  This is not found persuasive because the determination of serious burden is left to the examiner.  In this case, as explained in the restriction/election requirement mailed on 07/09/20, each group has distinct invention.  Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “said coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “said automatic coating system”.
In claim 1, line 4, the phrase “the robots” lacks proper antecedent basis.  For the purpose of examination the phrase “the painting robots”.
In claim 1, line 9, the phrase “the robots” lacks proper antecedent basis.  For the purpose of examination the phrase “the painting robots”.
In claim 1, line 12, the phrase “the robot” (twice) lacks proper antecedent basis.  For the purpose of examination the phrase “one of the painting robots”.
In claim 1, line 13, the phrase “other robots” lacks proper antecedent basis.  For the purpose of examination the phrase “other painting robots”.
In claim 1, line 15, the phrase “the robot” lacks proper antecedent basis.  For the purpose of examination the phrase “the painting robots”.
In claim 2, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.

In claim 2, line 7, the phrase “the robot” lacks proper antecedent basis.  For the purpose of examination the phrase “one of the painting robots”.
In claim 3, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 4, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 5, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 6, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 7, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 8, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 8, line 1, the phrase “adjacent robots” lacks proper antecedent basis.  For the purpose of examination the phrase “adjacent painting robots”.
In claim 9, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.
In claim 10, line 1, the phrase “The coating system” lacks proper antecedent basis.  For the purpose of examination the phrase “The automatic coating system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900).
As to claims 1-2, Ansorge et al discloses (see Fig 1) a coating system for performing a coating process on a part conveyed through a painting cabin (paint cabin 1), the coating system comprising: two or more painting robots (13, 16) a catwalk positioned proximal to the mounting stand of at least one of the robots, and a door (21) opening to the painting cabin, where the catwalk is configured such that certain components of the robot are accessible by the operator in the catwalk when the robot 
As to claim 5, Ansorge et al as modified teaches (see Fig 2) a safe zone is defined within the painting cabin (positioned at the corner or above the transportation path), where the safe zone is a space adjacent the catwalk within which the operator is allowed to reach in order to service the robot, and the service position of the robot locates the certain components within the safe zone.
Regarding claim 6, Ansorge et al lacks teaching a guard positioned in an aperture of the second door.  Telchuk teaches (see Fig 1) a guard (barrier or part of the wall) positioned in an aperture of the second door (32) and capable of allowing the operator in the airlock booth (28) to reach into the safe zone (around the corner) of the painting cabin but not enter the painting cabin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a guard positioned in an aperture of the second door to attain secluded area for the operator far away from area where painting operation is conducted.
Regarding claim 9, in Ansorge et al as modified services performed by the operator capable of including cleaning the coating applicator of the robot, replacing components of the coating applicator, replacing arm-mounted paint delivery components, replacing overspray covers on the coating applicator and the outer arm, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Manzi et al (US 22015/0147460A1).
Ansorge et al lacks teaching a breathing apparatus.  However Manzi et al teaches a breathing apparatus capable of being an umbilical breathing device incorporated into the airlock booth (see Figs 16, 17a and 17B and para [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a breathing apparatus in order to protect operators’ respiratory airways.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Fouvet et al (US 2003/0136336) and Fender (US 4,644,897).
Ansorge et al as modified lacks teaching a ventilation system to flood the airlock booth.  However Fouvet et al teaches a ventilated airlock booth (see para [0002]).  Fender also teaches a ventilation system to flood booth (see Fig 1 and claim 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Suzuki (US 6,267,022) and Tsui (US 2019/0151883 A1).
Ansorge et al lacks teaching a color changer and a pumping device mounted to the back side of the mounting stand.  Suzuki (see Fig 2 for item 15) and Tsui (see Fig 1 for item 14) each teaches a pumping device mounted to the back side of the mounting stand of the robot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pumping device mounted to the back side of the mounting stand of the robot dust to prevent particles generated in the arms or slide parts flow out of the robot body as taught by Suzuki (see column 2, lines 45-50).   With respect to a color changer, Clifford teaches wherein each of the painting robots includes a color changer and a pumping device mounted to a back side of the mounting stand, said color changer and pumping device being accessible and serviceable from the operator aisle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a color changer to easily change colors of the painting materials.  

Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: sensors configured to detect the operator bodily moving into the safe zone and detect the operator reaching beyond the safe zone into the painting cabin (regarding claim 7); wherein adjacent robots are prevented from entering the safe zone by envelope restriction software running on controllers of the adjacent robots (as to claim 8), such that the skilled artisan would view each of them obvious in light of Ansorge et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/